Citation Nr: 1618491	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-31 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for a bilateral knee disability.  The Veteran disagreed with this decision in April 2009.  She perfected a timely appeal in July 2010.

In October 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain relevant documents and evidence not currently associated with the claims file.  It appears that the requested records subsequently were associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that, in a June 2000 rating decision, the RO denied, in pertinent part, the Veteran's claim of service connection for a bilateral knee disability.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the June 2000 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability is as stated on the title page.  It appears that the AOJ essentially reopened the Veteran's previously denied claim of service connection for a bilateral knee disability and denied this claim on the merits in a February 2014 supplemental statement of the case.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, new and material evidence has been received to reopen the previously denied claim of service connection for a bilateral knee disability.  The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a rating decision dated on June 1, 2000, the RO denied, in pertinent part, the Veteran's claim of service connection for a bilateral knee disability (which was characterized as a bilateral knee condition); this decision was not appealed and became final.

2.  The evidence received since the June 2000 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability because it shows that she experiences a current bilateral knee disability which may be attributable to active service.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision, which denied the Veteran's claim of service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2.  Evidence received since the June 2000 RO decision in support of the claim of service connection for a bilateral knee disability is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the Veteran's request to reopen the claim of service connection for a bilateral knee disability, which is not prejudicial to her, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.


New and Material Evidence Claim

The Veteran contends that new and material evidence has been received sufficient to reopen the previously denied claim of service connection for a bilateral knee disability.  She essentially contends that the newly received evidence shows that she experiences current bilateral knee disability which is attributable to active service.  

Laws and Regulations

In June 2000, the AOJ denied, in pertinent part, the Veteran's claim of service connection for a bilateral knee disability (which was characterized as a bilateral knee condition).  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  The Veteran did not initiate an appeal of the June 2000 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the June 2000 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a bilateral knee disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen her previously denied service connection claim for a bilateral disability on a VA Form 21-4138 which was dated on July 23, 2008.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a bilateral knee disability, the evidence before VA at the time of the prior final AOJ decision in June 2000 consisted of the Veteran's service treatment records, her post-service VA and private treatment records, and VA examination reports.  The AOJ stated that a review of this evidence showed that, although the Veteran had been diagnosed as having a current bilateral knee disability, it did not suggest that this disability was related to active service.  Thus, the claim was denied.

The newly received evidence includes additional VA treatment records and examination reports and the Veteran's lay statements.  All of this newly received evidence is to the effect that the Veteran currently experiences a bilateral knee disability which is related to active service.  For example, on VA outpatient treatment in June 2012, the Veteran's complaints included left knee pain.  The Veteran reported that she had injured her left knee after being struck by a flagpole during basic training in 1980.  At that time, she had the onset of severe knee pain.  "The knee was flexed and [she] was unable to straighten it (i.e., [she] had a locked knee).  [She] began trying to push the knee into extension.  Eventually the knee suddenly straightened but [she] had difficulty walking."  The Veteran described her current knee pain as moderate to severe.  She had difficulty going up and down stairs and walking on a slope but denied any night pain, morning stiffness, or "run up" pain.  Physical examination showed bilateral patella alta and vastus medialis oblique atrophy, no effusion, and apprehension and lateral facet pain in the left knee.  X-rays showed bilateral patella alta.  The VA clinician stated, "I believe the incident in 1980 was a patella dislocation."  This clinician also stated that the Veteran had chronic patella dysfunction and was developing osteoarthritis of the left knee.  The impressions included bilateral patella alta, mild patellofemoral osteoarthritis, and patellofemoral dysfunction.  

The Board notes that the evidence which was of record at the time of the prior final RO decision in June 2000 did not indicate that the Veteran's bilateral knee disability could be attributed to active service.  The newly received evidence suggests that this disability may be related to active service.  The Board observes in this regard that, in Shade, 24 Vet. App. at 110, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See also Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since June 2000 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability and raises a reasonable possibility of substantiating this claim.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a bilateral knee disability is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a bilateral knee disability is reopened; to this extent only, the appeal is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran contends that she incurred a bilateral knee disability during active service; as noted above, the Board has reopened this previously denied service connection claim.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

The Board notes that, although the VA outpatient treatment record dated in June 2012 was sufficient to reopen the previously denied claim because it was presumed credible for the limited purpose of reopening this claim, it is insufficient to adjudicate the reopened claim of service connection for a bilateral knee disability on the merits.  The VA clinician who saw the Veteran on outpatient treatment in June 2012 was not asked to provide and did not provide an opinion concerning the contended etiological relationship between the Veteran's current bilateral knee disability and active service.  Similarly, the Board also notes that the VA examiner who saw the Veteran for VA adjudication purposes on VA joints examination in June 1999 (the only relevant VA examination of record) was not asked to provide and did not provide an opinion concerning the contended etiological relationship between the Veteran's current bilateral knee disability and active service.  

The Board observes in this regard that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board also notes in this regard that, in the supplemental statement of the case issued in February 2014, the AOJ essentially reopened and denied the Veteran's service connection claim for a bilateral knee disability on the basis that there was no medical nexus opinion linking this disability to active service.  This was error since the AOJ had not attempted to comply with VA's duty to assist by scheduling the Veteran for an appropriate VA examination to determine whether, in fact, her currently diagnosed bilateral knee disability is related to active service.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of her bilateral knee disability.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for a bilateral knee disability since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her bilateral knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral knee disability is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


